Andrew Newcomb plaint. agt James Wardell Deft in an action of the case for that the sd Wardell refuseth to pay one third part of a fine of Fifteen pound & fees of Court; which the sd Newcomb was Sentenced to pay at the Court of Assistants in. 7br last for running upon a small boate wherein was severall worthy Gentlemen in which action the sd Wardall was equally concerned being sd Newcombs mate and with him at the same time upon equall shares as abovesd and yet refuseth to pay part of the fine whereby the sd Newcomb is damnified above five pounds in mony with other due damages according to attachmt datd Febr 6° 1676. . . . The Jury . . . found for the Deft costs of Court allowd Seven Shillings and four pence.
[ See Newcomb’s Sentence, above, pp. 695-7.]